FILE COPY


                       THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                         (512) 463-1312



                                 Tuesday, December 22, 2015

Mr. Christopher Prine
Clerk, First Court of Appeals
301 Fannin
Houston, TX 77002
* DELIVERED VIA E-MAIL *

RE:    Case Number: 12-0255
       Court of Appeals Number: 01-09-00997-CV
       Trial Court Number: 2006-80212

Style: GENE E. PHILLIPS, INDIVIDUALLY AND D/B/A PHILLIPS OIL INTERESTS,
       LLC, EURENERGY RESOURCES CORPORATION, SYNTEK WEST, INC.,
       CABELTEL INTERNATIONAL CORPORATION, NATRON INVESTMENTS, A&B
       CAPITAL CORPORATION, SOUTHMARK CORPORATION, BASIC CAPITAL
       MANAGEMENT, INC
       v.
       CARLTON ENERGY GROUP, LLC

Dear Mr. Prine:

       The judgment of the Supreme Court of Texas is final in the above referenced cause and
the enclosed mandate was issued today. Enclosed with the mandate is a certified copy of our
cost bill showing charges and payments as reflected by the record for your use in settlement
between the parties.
                                                 Sincerely,


                                                 Blake A. Hawthorne, Clerk

                                                 by Monica Zamarripa, Deputy Clerk

cc:     Ms. Tracy Nicole Leroy (DELIVERED VIA E-MAIL)
        Mr. Warren W. Harris (DELIVERED VIA E-MAIL)
        Mr. Roger D. Townsend (DELIVERED VIA E-MAIL)
        Mr. Vincent L. Marable III (DELIVERED VIA E-MAIL)
        Mr. William V. Dorsaneo III (DELIVERED VIA E-MAIL)
        Mr. Charles Imlay Appler
                                                         FILE COPY


           THE SUPREME COURT OF TEXAS
           Post Office Box 12248
           Austin, Texas 78711
                                                 (512) 463-1312



Mr. Thomas R. Phillips (DELIVERED VIA E-MAIL)
Mr. David M. Gunn (DELIVERED VIA E-MAIL)
Mr. William Fred Hagans (DELIVERED VIA E-MAIL)
Mr. Hugh Rice Kelly (DELIVERED VIA E-MAIL)
Mr. Chris Daniel (DELIVERED VIA E-MAIL)
Mr. George S. Christian (DELIVERED VIA E-MAIL)
Mr. Joseph M. Nixon (DELIVERED VIA E-MAIL)